Citation Nr: 1641150	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for chronic obstructive pulmonary disease.

4. Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II (diabetes). 

5. Entitlement to an initial rating greater than 20 percent for right lower extremity peripheral neuropathy associated with diabetes. 

6. Entitlement to an initial rating greater than 20 percent for left lower extremity peripheral neuropathy associated with diabetes. 

7. Entitlement to an initial rating greater than 10 percent for hypertension associated with diabetes. 

8. Entitlement to an effective date prior to November 18, 2012 for the assignment of a 20 percent rating for right lower extremity peripheral neuropathy associated with diabetes. 

9. Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) effective prior to November 18, 2012. 


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1971, and from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case for further development in April 2015. 

The Board has added the issue of entitlement to an effective date prior to November 18, 2012 for the grant of service connection and the assignment of a 20 percent rating for right lower extremity peripheral neuropathy associated with diabetes.  The record shows that an effective date of November 18, 2010 was assigned for left lower extremity based on the same evidence and procedural history.  The assignment of an effective date of November 18, 2012 for the right lower extremity neuropathy was an administrative error.  

The Board has also added the issue of entitlement to special monthly compensation at the (s) rate prior to November 18, 2012 for appellate review, as the record clearly shows entitlement to this benefit effective November 18, 2010, and the issue is within the scope of the appeal concerning the initial ratings.  See 38 C.F.R. § 3.155(d)(2) (2016) (the scope of a claim includes entitlement to any ancillary benefits that arise as a result of the decision, including SMC under § 3.350); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available). 

The issue of entitlement to a higher initial rating for renal cancer, status post nephrectomy, with diabetic nephropathy, was previously on appeal before the Board.  A 100 percent evaluation effective November 2010, the date of claim, has since been granted by the RO in a February 2016 rating decision.  As this represents a grant of the maximum benefits, this issue is no longer before the Board. 


FINDINGS OF FACT

1. The Veteran's COPD and chronic bronchitis do not result from disease or injury incurred in or aggravated by active service, and were not caused or aggravated by service-connected diabetes. 

2. The Veteran's diabetes is not manifested by regulation of activities advised or prescribed by a medical professional. 

3. Prior to December 14, 2015, the Veteran's peripheral neuropathy was manifested by moderate incomplete paralysis of the bilateral lower extremities; as of December 14, 2015, it has been manifested by moderately severe incomplete paralysis of the bilateral lower extremities. 

4. The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

5. The assignment of an effective date of November 18, 2012 for service connection for right lower extremity peripheral neuropathy associated with diabetes with a 20 percent rating was administrative error; the proper effective date is November 18, 2010.  

6. Since November 18, 2010, a total schedular rating has been in effect for renal cancer with diabetic nephropathy, and a combined rating of at least 60 percent for other service-connected disabilities separate and distinct from the renal cancer with diabetic nephropathy and involving different anatomical segments or bodily systems. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for COPD and chronic bronchitis are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for a rating higher than 20 percent for diabetes have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.119, Diagnostic Code 7913 (2016).

3. Prior to December 14, 2015, the criteria for a rating higher than 20 percent for peripheral neuropathy of the right lower extremity have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016). 

4. As of December 14, 2015, the criteria for a rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016). 

5. Prior to December 14, 2015, the criteria for a rating higher than 20 percent for peripheral neuropathy of the left lower extremity have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016). 

6. As of December 14, 2015, the criteria for a rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016). 

7. The criteria for a rating higher than 10 percent for hypertension have not been satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7101 (2016). 

8. The criteria for SMC at the (s) rate are satisfied as of November 18, 2010.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal and non-Federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  With regard to the initial rating issues, because the appeal stems from granted service connection claims, further notice under the VCAA is not warranted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), service personnel records, VA treatment records and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed and a medical opinion provided adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the service-connected disabilities for which higher initial ratings are sought since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Merits of the Appeal

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Service Connection for Bronchitis and COPD

The Veteran seeks to establish service connection for bronchitis and COPD, stating that these disabilities were caused or aggravated by his service-connected diabetes.  The Veteran also states that it was caused or aggravated by exposure to burning oil wells while serving in Kuwait.  For the following reasons, the Board finds that service connection is not established. 


i. Factual Background

The STRs do not reflect that a chronic lung disorder, including COPD, manifested during active service.  The Veteran's lungs and chest were evaluated as normal at separation from his first period of active service in an August 1971 separation examination.  A May 1991 STR reflects that the Veteran had developed an upper respiratory infection ("URI") and bronchitis in the context of a cold.  His lungs were clear to auscultation ("CTA").  There is no indication that the bronchitis or upper respiratory condition was an ongoing or chronic condition.  Rather, a subsequent service examination dated in October 1992 reflects a normal clinical evaluation of the lungs and chest.  In an October 1992 report of medical history, the Veteran denied symptoms such as shortness of breath, chronic cough, and pain or pressure in the chest. 

Service personnel records show that the Veteran served in Kuwait during his second period of active service and reported being exposed to burning oil well fumes.  A May 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation reflects that the Veteran served in Kuwait for 40 days.  He denied a cough or sinus infection in this report.

A July 2009 private treatment record reflects a diagnosis of COPD based on a computerized tomography (CT) scan of the chest.  

A January 2010 private treatment record reflects that the Veteran had smoked for thirty years, and stopped in November 2005. 

An undated private treatment record (but clearly dated after 2013 based on other dates referenced in that record) reflects that the Veteran had smoked 2.5 packs per day for forty years, and had stopped smoking in 2005.  

An article submitted by the Veteran titled "Lung Dysfunction in Diabetes" reflects that "clear decrements in lung function have been reported in patients with diabetes over the past 2 decades."  The article notes that early studies involving subjects who were lifelong nonsmokers showed that the lung elastic recoil was decreased in young patients with type 1 diabetes, which was "the first suggestion in the literature that the lung may be a target organ of diabetes."  The report concludes that these and subsequent studies "support the notion that the lung is indeed a target organ for diabetic microangiopathy, in both type 1 and type 2 diabetes," but that the "clinical impact of measured decrements in lung function is still unproven, and will be defined only with long-term monitoring of pulmonary function changes in association with the presence or absence of overt lung disease."  The report also notes that "it appeared" that cigarette smoking in patients with diabetes posed an increased risk of chronic obstructive pulmonary disease, as compared with nondiabetic subjects. 

In an October 2012 VA examination report, after examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's COPD and chronic bronchitis were less likely related to the Veteran's military service, including environmental exposures.  The examiner explained that the Veteran had a history of smoking for thirty years, while his exposure to environmental toxins during deployments were for a much shorter period of time than his long-term cigarette smoking.  The examiner further stated that cigarette smoking is a known cause of chronic bronchitis and COPD.  The examiner noted that chronic bronchitis, like emphysema, is among a group of lung diseases known as COPD.  Like other types of COPD, chronic bronchitis was primarily caused by cigarette smoking and air pollution.  Long-term exposure to lung irritants that damage the lungs and the airways usually is the cause of COPD, and in the United States, the most common irritant that causes COPD is cigarette smoke, according to the examiner.  The examiner concluded that COPD/chronic bronchitis is less likely as not related to the Veteran's military service and "is [at] least as likely as not a residual of long term cigarette usage."  Although the examiner used the language "at least as likely as not," it is clear from the examiner's discussion and explanation that the examiner found that the COPD and chronic bronchitis were more likely related to cigarette smoking. 

In a December 2015 medical opinion, a VA physician opined that the Veteran's COPD/chronic bronchitis was less likely than not proximately due to or the result of his diabetes.  The examiner explained that the most important risk factor for COPD was cigarette smoking, and that the amount and duration of smoking contribute to disease severity.  The examiner noted that the Veteran had a smoking history of 2.5 packs per day for forty years.  The examiner also considered the article provided by the Veteran titled "Lung Dysfunction in Diabetes."  The examiner noted that the article stated that further studies were needed regarding the impact of diabetes on the lungs, and that according to UpToDate, a definitive causal association had not been established.  The examiner noted a more recent study titled "Comorbidity between chronic obstructive pulmonary disease and type 2 diabetes: A nationwide cohort twin study," published in Respiratory Medicine in its August 2015 issue, found that patients with chronic bronchitis or COPD had an increased risk of developing type 2 diabetes.  However, there had been no definitive studies indicating that type 2 diabetes is a direct cause of COPD, according to the examiner.  The examiner concluded that the Veteran's COPD was most likely caused by his smoking history, since smoking is the most important risk factor for COPD.

With regard to aggravation, the December 2015 examiner found that there was no documentation indicating that the Veteran's COPD was worsened due to diabetes.  The examiner noted that some studies suggest a correlation between type 2 diabetes and COPD, but no definitive studies were found indicating that type 2 diabetes significantly aggravates or worsens COPD.  The examiner concluded that it could not be determined beyond mere speculation whether there was a direct correlation between worsening type 2 diabetes and worsening COPD. 


ii. Applicable Law

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

VA will not find that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 


iii. Analysis

The Board finds that the preponderance of the evidence weighs against direct service connection for COPD/chronic bronchitis.  The STRs reflect that the Veteran's lungs and chest were evaluated as normal on examination, and the Veteran did not report a history of lung or respiratory problems in the reports of medical history during service.  Although he had an episode of bronchitis in the context of a cold in May 1991, there is no indication that this episode represented a manifestation of chronic bronchitis or is related to the chronic bronchitis and COPD the Veteran later developed.  Rather, the STRs indicate that it resolved, as reflected in the October 1992 service examination report and report of medical history.  The Veteran has not otherwise stated that he experienced lung or respiratory problems during active service.  

With regard to the Veteran's exposure to smoke from burning oil wells in Kuwait, he has not stated that he experienced any lung, chest, or respiratory problems at the time.  The October 2012 VA examiner concluded that the Veteran's COPD and chronic bronchitis were less likely than not related to such exposure, and more likely caused by the Veteran's smoking history.  The examiner explained that COPD is primarily caused by cigarette smoking, and that long-term exposure to lung irritants that damage the lungs and the airways is usually the cause of COPD, with the most common irritant in the United States being cigarette smoke.  The examiner noted that by contrast, the Veteran's exposure to burning oil wells was for a much shorter period of time. 

The December 2015 VA medical opinion similarly concludes that the Veteran's smoking history was the most likely cause of his COPD, as cigarette smoking was the most important risk factor for COPD. 

The Veteran is not shown to have a medical background, and has not provided an explanation or supporting evidence regarding a direct relationship to service, including to exposure to burning oil wells.  The Board accords more weight to the VA medical opinions, which represent the informed objective conclusions of medical professionals based on the Veteran's medical history, and which are supported by thorough explanations.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  

In the alternative, because the Veteran is a lay person in the field of medicine, he does not have the expertise to render a competent opinion on an issue requiring specialized medical knowledge, training, or expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In this case, whether the Veteran's COPD or chronic bronchitis may be related to service, including exposure to burning oil wells, and as opposed to his smoking history, is a medical determination that is too complex to be made based on lay observation alone.  Thus, the Veteran's unsupported lay opinion is not competent evidence, and lacks probative value on this ground as well.  See Layno, 6 Vet. App. at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Accordingly, the preponderance of the evidence shows that no disease or injury was incurred in active service resulting in the Veteran's COPD or chronic bronchitis.  Accordingly, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

With regard to secondary service connection, the December 2015 VA examiner concluded that the Veteran's diabetes did not cause or aggravate his COPD/chronic bronchitis.  The examiner explained that the most important risk factor for COPD was cigarette smoking, and that the amount and duration of smoking contribute to disease severity.  The examiner did not find the article submitted by the Veteran to alter this conclusion, noting that the studies it discussed were not sufficiently definitive to support causation or aggravation by diabetes, and indicated that the most current mainstream medical knowledge, based on consulting UpToDate, did not support a relationship by way of causation or aggravation. 

The December 2015 VA opinion carries more probative weight than the article submitted by the Veteran, "Lung Dysfunction in Diabetes."  Treatise evidence, such as this article, generally cannot support a claim unless it is accompanied by a medical opinion which favorably applies the principles of the article to the specific facts of the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because this article is general and inconclusive in nature, it is not sufficient to support the Veteran's claim.  See id.; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim).  

In this regard, the language used in the article underscores the general, tentative, and speculative nature of its conclusions.  For example, it cites to early studies that were the "first suggestion" of the detrimental effects of diabetes on the lungs, and that these and subsequent studies supported "the notion" that the lung is indeed a target organ for diabetic microangiopathy, although clinical impact of measured decrements in lung function is "still unproven."  The article also states that "it appeared" that cigarette smoking in patients with diabetes posed an increased risk of chronic obstructive pulmonary disease.  Phrases such as "the notion," "first suggestion," and "it appeared" all point to the tentative and uncertain nature of the findings discussed, not to mention its observation that the clinical impact of measured decrements in lung function was "still unproven."  

The Board notes that the benefit-of-the-doubt rule applies to assessments of scientific evidence or theories, and that while the Board may consider the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record, it cannot demand a level of acceptance greater than the level of proof required by the benefit-of-the.-doubt-rule.  Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  In this case, there is no evidence that the findings in the article are specific or definitive enough to apply to the Veteran's case, and the December 2015 VA opinion specifically found that it was not definitive enough to support causation or aggravation of the Veteran's COPD/chronic bronchitis by diabetes without resort to mere speculation.  The fact that the article may theoretically provide some support for a possible relationship by way of causation or aggravation is not sufficient; in order to resolve reasonable doubt in favor of the claim, the article must place a relationship between the Veteran's lung disorders and his diabetes "within the range of probability as distinguished from pure speculation or remote possibility."  See 38 C.F.R. § 3.102. 

The December 2015 opinion, by contrast, is definitive, is specific to the Veteran's medical history, and states that it is based on a consultation of the most current medical information available.  Accordingly, it outweighs the article submitted by the Veteran.  See Madden, 125 F.3d at 1481.

For the reasons discussed above, the Veteran, as a lay person, cannot provide a competent opinion as to whether his diabetes caused or aggravated COPD/chronic bronchitis, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. at 1376-77; Barr , 21 Vet. App. at 309.  Moreover, the December 2015 medical opinion by a VA physician outweighs the Veteran's lay opinion on this issue.  See King, 700 F.3d at 1345; Madden, 125 F.3d at 1481; see also See Layno, 6 Vet. App. at 470-71.  The Board has also explained in substantive terms why the preponderance of the evidence weighs against secondary service connection for diabetes, including with consideration of the merits of the arguments and reasons advanced by the Veteran.  

Accordingly, service connection on a secondary basis for COPD/chronic bronchitis is not established.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for COPD and chronic bronchitis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Initial Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


i. Diabetes

The Veteran's diabetes has been assigned an initial 20 percent rating under Diagnostic Code (DC) 7913.  See 38 C.F.R. § 4.119.  Under DC 7913, a 10 percent rating is assigned for diabetes managed by restricted diet only.  A 20 percent rating is assigned for diabetes requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

Because the rating criteria under DC 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to DC 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under DC 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).  

Compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  The Board will discuss such complications below, with the exception of diabetic nephropathy, as a 100 percent rating has already been assigned for renal cancer with diabetic nephropathy. 

The October 2012 VA examination report reflects that the Veteran's diabetes required a prescribed oral hypoglycemic agent and prescribed insulin, with one injection per day.  It did not require regulation of activities as part of medical management of diabetes.  The Veteran did not have any episodes of ketoacidosis or hypoglycemia over the past year.  He had not experienced progressive unintentional weight loss attributable to diabetes. 

The December 2015 VA examination report reflects similar findings, but notes that the Veteran's diabetes required more than one injection of insulin per day.  

The preponderance of the evidence weighs against the criteria for assignment of a rating higher than 20 percent for the Veteran's diabetes, as it is not manifested by regulation of activities in terms of a medical professional advising or prescribing avoidance of strenuous occupational and recreational activities in order to manage diabetes.  See Tatum, 23 Vet. App. at 156; Middleton, 727 F.3d at 1178.

With regard to the issue of staging, the preponderance of the evidence shows that the Veteran's diabetes has not met or more nearly approximated the criteria for a rating in excess of 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staging is not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's diabetes does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's diabetes with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology.  Therefore the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Specifically, his diabetes requires insulin and an oral hypoglycemic agent, both of which are contemplated by the rating criteria.  It is not manifested by any symptoms or functional impairment not contemplated by the rating criteria.  Moreover, and in the alternative, related factors including frequent periods of hospitalization or marked interference with employment are not shown.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Veteran has not stated, and the record does not otherwise indicate, that his other service-connected disabilities have affected his diabetes such that application of the schedular criteria is impractical.  All disabling manifestations have been evaluated under the rating criteria, as discussed above, and the evidence does not show that the combined impact is more severe than the ratings assigned, including the combined evaluations under 38 C.F.R. § 4.25 (2016) during the pendency of this claim.  See Johnson, 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  To the extent the Veteran's diabetes is manifested by other complications such as peripheral neuropathy, those are rated separately under the appropriate diagnostic code, as directed by the rating criteria.  
Accordingly, this issue has not been reasonably raised.    

Because the preponderance of the evidence weighs against a rating greater than 20 percent for the Veteran's diabetes, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ii. Peripheral Neuropathy

The Veteran's radiculopathy of the lower extremities has been rated under DC 8520, which pertains to disease of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy. Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

The October 2012 VA examination report reflects that the Veteran had constant mild pain of the bilateral lower extremities, mild intermittent pain (usually dull), no paresthesias, and mild numbness.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflexes of the knees and ankles were found to be absent.  A sensory examination showed decreased sensation in the toes of the bilateral feet.  The sensory examination was otherwise normal in the upper bilateral anterior thighs, the bilateral thighs and knees, and the bilateral lower legs and ankles.  Trophic changes in the form of hair loss of the bilateral lower extremities were noted.  The Veteran's gait was normal.  He did not use an assistive device.  The examiner found that there was moderate incomplete paralysis of the sciatic nerve, external popliteal (common peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal nerve, posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, and obturator nerve in both lower extremities.  

The December 14, 2015 VA examination report reflects that the Veteran had constant moderate pain of the bilateral lower extremities that could be excruciating at times, moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and severe numbness of the bilateral lower extremities.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflexes of the knees and ankles were decreased.  Light touch/monofilament testing showed decreased sensation in the ankles/lower legs and feet/toes.  Vibration sensation was decreased in the lower extremities.  There was no muscle atrophy.  Trophic changes were noted in the form of thick nails, small healed superficial lesions from the Veteran attempting to cut his toenails and accidentally cutting his skin, and hair loss of the bilateral lower extremities.  The examiner found that the Veteran had moderate incomplete paralysis of the sciatic nerve in both lower extremities.  With regard to functional impairment, the Veteran reported a sensation of walking on sand which affected balance.  He also stated that numbness and tingling was caused by prolonged standing and walking.  

Prior to the December 14, 2015 examination, the criteria for ratings in excess of 20 percent were not met or more nearly approximated, as the peripheral neuropathy was wholly sensory apart from absent reflexes.  The evidence does not show that the absent reflects affected functioning.  Indeed, the Veteran's gait and muscle strength testing were found to be normal.  Although the examiner identified incomplete paralysis in multiple nerve groups affecting the lower extremities, to assign separate ratings for each nerve group would amount to compensating the Veteran twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14; cf. VBA Manual M21-1, III.iv.4.G.4.d (providing that with regard to nerve impairment affecting the lower extremities, separate ratings are not warranted for symptoms arising from the same nerve branch, as this would constitute pyramiding); VBA Manual M21-1, III.iv.4.G.4.c (table listing the five nerve branches of the lower extremities, and indicating that the sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), and posterior tibial nerve) are all part of the sciatic branch).  

Because the preponderance of the evidence weighs against ratings greater than 20 percent prior to December 14, 2015, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

As of the December 14, 2015 VA examination, the criteria for 40 percent ratings in each lower extremity are more nearly approximated based on findings of constant moderate pain of the bilateral lower extremities that could be excruciating at times, severe numbness of the bilateral lower extremities, decreased reflexes, and decreased sensation on testing, which affected the Veteran's balance according to his statements.  This evidence supports a finding of moderately severe incomplete paralysis under DC 8520.  See 38 C.F.R. § 4.124a.  Although the examiner characterized the peripheral neuropathy as moderate, no explanation was provided.  Moreover, whether the criteria for a 40 percent rating are met based on moderately severe incomplete paralysis is a legal determination for the Board to make.  

With regard to the issue of staging, the preponderance of the evidence shows that the Veteran's peripheral neuropathy has not met or more nearly approximated the criteria for ratings in excess of the ratings assigned, for the reasons explained above.  Thus, further staging is not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  A comparison of the Veteran's peripheral neuropathy with the schedular criteria shows that rating schedule is adequate to describe the disability level and symptomatology, which takes into account, in relevant part, loss of reflexes, sensory disturbances, constant pain, at times excruciating, and varying levels of paralysis of the nerve with associated clinical findings.  See 38 C.F.R. § 4.123 (2016) (discussing ratings for peripheral neuritis); 38 C.F.R. § 4.124a, DC's 8520 (disease of the sciatic nerve) and DC 8620 (neuritis of the sciatic nerve).  It must be assumed that resultant functional impairment such as difficulty walking and difficulty with balance caused by numbness are contemplated by the applicable diagnostic codes.  See 38 C.F.R. § 4.1.  

In this regard, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  See 38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The objective data upon which the schedular evaluations are based thus serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life or what symptoms it may produce.  Therefore, they cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.  The record does not suggest that the Veteran's peripheral neuropathy, symptoms, and functional limitations are not contemplated by the rating criteria, which must be assumed to capture a wide range of disabling manifestations.  Cf. 38 C.F.R. § 4.1.  

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's peripheral neuropathy different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  

The evidence does not show that other service-connected disabilities impact the Veteran's peripheral neuropathy so as to produce disability not contemplated by the rating criteria or in excess of the combined disability rating already assigned for the Veteran's service-connected disabilities.  The Board also notes, and in the alternative, that a total schedular rating has been in effect throughout the pendency of this claim.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Accordingly, the schedular criteria are adequate to rate the Veteran's peripheral neuropathy and its severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of the Veteran's peripheral neuropathy for extraschedular consideration.  See id.  


iii. Hypertension

Hypertension is evaluated under DC 7101.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.; see Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains to establishing the diagnosis rather than evaluating the severity of hypertension under the rating criteria).  

The October 2012 VA examination report reflects that the highest blood pressure reading showed systolic blood pressure of 180, and diastolic blood pressure of 104.  It required continuous medication.  The examiner indicated that the Veteran's hypertension did not have an impact on his ability to work. 

The December 2015 VA examination report reflects that blood pressure readings did not show systolic blood pressure higher than 148 or diastolic blood pressure higher than 70.  The examiner indicated that the Veteran's hypertension did not have an impact on his ability to work. 

As the preponderance of the evidence shows that the Veteran has not had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more during the pendency of this claim, the criteria for a rating of 20 percent or higher are not met or more nearly approximated.  See 38 C.F.R. § 4.104; DC 7101.

With regard to the issue of staging, the preponderance of the evidence shows that the Veteran's hypertension has not met or more nearly approximated the criteria for ratings in excess of 10 percent during the pendency of this claim, for the reasons explained above.  Thus, staging is not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  The evidence does not show that the Veteran's hypertension is manifested by symptoms or functional impairment different or more severe than what is contemplated by the rating criteria, such as to render application of the rating schedule impractical.  

Further, the evidence does not show that other service-connected disabilities impact the Veteran's hypertension so as to produce disability not contemplated by the rating criteria or in excess of the combined disability rating already assigned for the Veteran's service-connected disabilities.  The Board also notes, and in the alternative, that a total schedular rating has been in effect throughout the pendency of this claim.  Thus, this issue has not been raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Accordingly, the schedular criteria are adequate to rate the Veteran's hypertension and its severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Moreover, and in the alternative, the evidence shows that it does not cause marked interference with employment or frequent periods of hospitalization.  Thus, the second step of the inquiry is not satisfied, as related factors are not shown.  Accordingly, the Board will not refer the evaluation of the Veteran's hypertension for extraschedular consideration.  See id.  



C. Effective Date of Right Lower Extremity Peripheral Neuropathy

The assignment of an effective date of November 18, 2012 for the grant of service connection and a 20 percent rating for right lower extremity peripheral neuropathy was clearly an administrative error.  An effective date of November 18, 2010 should have been assigned, which was the effective date of the Veteran's claim for service connection, and which was the effective date assigned by the RO for left lower extremity peripheral neuropathy based on the same clinical findings and procedural history, including date of claim.  

An effective date of November 18, 2010 for the 20 percent rating for right lower extremity peripheral neuropathy is assigned.  This is not a grant, as the claim and effective date were already granted by the RO, but the correction of an administrative error. 


D. Special Monthly Compensation (SMC) Under 38 U.S.C. § 1114(s)
 
Entitlement to SMC under 38 U.S.C. § 1114(s) is established as of November 18, 2010.  

As relevant to this case, SMC at the "s" rate is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley v. Peake, 22 Vet. App. 280 (2009).  

Here, SMC at the (s) rate has already been granted by the RO effective November 18, 2012 based on the Veteran's service-connected renal cancer with diabetic nephropathy, which is assigned a 100 percent rating since November 18, 2010, and additional service-connected disabilities distinct and separate from the renal cancer and nephropathy that together command a combined rating of at least 60 percent under 38 C.F.R. § 4.25, and which involve different anatomical segments or bodily systems.  The assignment of an effective date of November 18, 2012 appears to be an administrative error, as the criteria for SMC at the (s) rate were satisfied as of November 18, 2010 when the proper effective date of November 18, 2010 is assigned for the right lower extremity radiculopathy rated as 20 percent disabling.  Accordingly, an effective date of November 18, 2010 for SMC at the (s) rate is granted.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 


ORDER

Service connection for bronchitis is denied. 

Service connection for chronic obstructive pulmonary disease is denied. 

An initial rating greater than 20 percent for diabetes mellitus, type II is denied. 

An initial rating greater than 20 percent for right lower extremity peripheral neuropathy associated with diabetes prior to December 14, 2015 is denied. 

An initial rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy associated with diabetes as of December 14, 2015 is granted, subject to the laws and regulations governing payment of monetary benefits. 

An initial rating greater than 20 percent for left lower extremity peripheral neuropathy associated with diabetes prior to December 14, 2015 is denied. 

An initial rating of 40 percent, but no higher, for left lower extremity peripheral neuropathy associated with diabetes as of December 14, 2015 is granted, subject to the laws and regulations governing payment of monetary benefits. 

An initial rating greater than 10 percent for hypertension associated with diabetes is denied. 

The effective date of service connection of November 18, 2012 assigned for right lower extremity peripheral neuropathy with a 20 percent rating was an administrative error; it should be corrected to November 18, 2010. 

Special monthly compensation under 38 U.S.C. § 1114(s) effective November 18, 2010 is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


